Exhibit 10(aiii)
FY11 U.S. AWARDS
Stock Option Award and Agreement
[DATE]
Dear                     :
H. J. Heinz Company is pleased to advise you that, effective
                    , you have been granted options (“Options”) to
purchase                     shares of H. J. Heinz Company Common Stock, at an
exercise price of $                      per share, in accordance with the terms
and conditions of the stock option plan under which the Options were granted
(the “Plan”), a copy of which is posted along with a copy of the Prospectus. The
Options are also granted under and governed by the terms and conditions of this
letter agreement (“Agreement”), which shall control in the event of a conflict
with the terms and conditions of the Plan. For purposes of this Agreement, the
“Company” shall refer to H. J. Heinz Company and its Affiliated Companies (as
defined in Section 4 below) in the United States and throughout the world.
Unless otherwise specifically defined herein, all other capitalized terms used
in this Agreement shall have the same defined meanings as the capitalized terms
in the Third Amended and Restated H.J. Heinz Company Fiscal Year 2003 Stock
Incentive Plan (the “2003 Stock Incentive Plan”), which are hereby incorporated
by reference into this Agreement and a copy of which is posted along with this
Agreement.

1.   The Options are Non-Statutory Options, as defined in the Plan. The Options
will vest                      beginning on                     , and will
expire on                     , subject to earlier expiration in accordance with
the terms of this Agreement or the Plan.   2.   Subject to paragraphs 3 and 4 of
this Agreement, the exercise period for the Options, including the effect of the
termination of your employment with the Company or a “Change in Control”, shall
be governed by and determined in accordance with Section 8(B) of the 2003 Stock
Incentive Plan, which is incorporated herein by reference and which shall
control over and supersede any additional, different or inconsistent terms or
provisions contained in the Plan; provided, however, that in the event of
termination of your employment by you for “Good Reason,” the “Expiration Date”
shall be five years after the “Date of Termination” or the date of expiration
specified in Section 1 above, whichever is sooner; and provided further,
however, that in the event termination of your employment occurs by reason of
involuntary termination without Cause, the “Expiration Date” shall be as
provided in Section 8(B) of the Plan (the 90th day after the “Date of
Termination”) or the date of expiration specified in Section 1 above, whichever
is sooner, unless you execute a release of claims of the Company in the form
requested by the Company, in which case your

 



--------------------------------------------------------------------------------



 



FY11 U.S. AWARDS

    “Expiration Date” shall be five years after the “Date of Termination” or the
date of expiration specified in Section 1 above, whichever is sooner.       You
may exercise the Options in any manner provided for in the Plan; provided
however, you must first obtain the approval of the Chief Executive Officer, or
his designee, prior to choosing a “net exercise” arrangement if you are a
non-U.S.-based reporting officer pursuant to Section 16 of the Securities Act of
1934 on the date of exercise, you must obtain the approval of the Management
Development and Compensation Committee of the Board of Directors of the Company.
  3.   You agree that you shall not, during the term of your employment by the
Company and for 12 months after termination of your employment, regardless of
the reason for the termination, either directly or indirectly, solicit, take
away or attempt to solicit or take away any other employee of the Company,
either for your own purpose or for any other person or entity. You further agree
that you shall not, during the term of your employment by the Company or at any
time thereafter, use or disclose Confidential Information (as defined in
Section 4 below) except as directed by, and in furtherance of the business
purposes of, the Company. You acknowledge that the breach or threatened breach
of this paragraph 3 will result in irreparable injury to the Company for which
there is no adequate remedy at law because, among other things, it is not
readily susceptible of proof as to the monetary damages that would result to the
Company. You consent to the issuance of any restraining order or preliminary
restraining order or injunction with respect to any conduct by you that is
directly or indirectly a violation or a threatened violation of this paragraph.
Any breach by you of the provisions of this paragraph 3 will, at the option of
the Company and in addition to all other rights and remedies available to the
Company at law, in equity or under this Agreement, result in the forfeiture of
all unexercised options granted to you under this Agreement as of the date of
such breach.   4.   As used in this paragraph 4, the following terms shall have
the respective indicated meanings:       “Affiliated Company or Companies” means
any person, corporation, limited liability company, partnership or other entity
controlling, controlled by or under common control with the Company.      
“Confidential Information” means technical or business information not readily
available to the public or generally known in the trade, including but not
limited to inventions; ideas; improvements; discoveries; developments;
formulations; ingredients; recipes; specifications; designs; standards;
financial data; sales, marketing and distribution plans, techniques and

 



--------------------------------------------------------------------------------



 



FY11 U.S. AWARDS

    strategies; customer and supplier information; equipment; mechanisms;
manufacturing plans; processing and packaging techniques; trade secrets and
other confidential information, knowledge, data and know-how of the Company,
whether or not they originated with you, or information which the Company
received from third parties under an obligation of confidentiality.      
“Conflicting Product” means any product or process of any person or
organization, other than the Company, in existence or under development,
(1) that competes with a product or process of the Company upon or with which
you shall have worked during the two years prior to the termination of your
employment with the Company or (2) whose use or marketability could be enhanced
by application to it of Confidential Information acquired by you in connection
with your employment by the Company during such two year period. For purposes of
this definition, it shall be conclusively presumed that you have knowledge of
information to which you have been directly exposed through actual receipt or
review of memorandum or documents containing such information or through actual
attendance at meetings at which such information was discussed or disclosed.    
  “Conflicting Organization” means any person or organization that is engaged in
or about to become engaged in research on or the development, production,
marketing or selling of or the use in production, marketing or sale of a
Conflicting Product.       In partial consideration for the Options granted to
you hereunder, you agree that, for a period of eighteen (18) months following
the date of the termination of your employment with the Company, you shall not
render services, directly or indirectly, as a director, officer, employee,
agent, consultant or otherwise to any Conflicting Organization in any geographic
area or territory in which such Conflicting Organization is engaged in or about
to become engaged in the research on or the development, production, marketing
or sale of or the use in production, marketing or sale of a Conflicting Product.
The foregoing limitation does not apply to a Conflicting Organization whose
business is diversified and that, as to that part of its business to which you
render services, is not engaged in the development, production, marketing, use
or sale of a Conflicting Product, provided that the Company shall receive
separate written assurances satisfactory to the Company from you and the
Conflicting Organization that you shall not render services during such period
with respect to a Conflicting Product or directly or indirectly provide or
reveal Confidential Information to such organization. If you shall render
services to any Conflicting Organization other than as expressly permitted
herein or shall provide or reveal Confidential Information to such Conflicting
Organization, you shall (i) immediately return to the Company the pre-tax income
resulting from any exercise of the Options or any portion thereof by you,

 



--------------------------------------------------------------------------------



 



FY11 U.S. AWARDS

    unless such exercise occurred more than twelve (12) months prior to the date
of the termination of your employment; and (ii) forfeit any unexercised portion
of the Options. You acknowledge and agree that the restrictions set forth in
this paragraph 4 are reasonable and necessary to protect the goodwill and
legitimate business interests of the Company and to prevent the disclosure of
the Company’s Confidential Information and trade secrets. If any of the
provisions herein shall for any reason be determined by a court of competent
jurisdiction to be overly broad as to scope of activity, duration or territory,
such provision shall be limited or reduced so as to be enforceable to the extent
compatible with existing law.   5.   You acknowledge and agree that nothing in
this Agreement, the Plan or the 2003 Stock Incentive Plan shall confer upon you
any right with respect to future awards or continuation of your employment, nor
shall it constitute an employment agreement or interfere in any way with your
right or the right of the Company to terminate your employment, with or without
cause, and with or without notice, subject to the terms of any written
employment contract that you may have with the Company that is signed by both
you and an authorized representative of the Company.   6.   You consent to the
collection, use, and processing of personal data (including name, home address
and telephone number, identification number and number of options held) by the
Company or a third party engaged by the Company for the purpose of implementing,
administering and managing the Plan and other stock option plans of the Company
(the “Plans”). You further consent to the release of personal data (a) to such a
third party administrator, which, at the option of the Company, may be
designated as the exclusive broker in connection with the Plans, or (b) to any
Affiliated Company, wherever located. You hereby waive any data privacy rights
with respect to such data to the extent that receipt, possession, use,
retention, or transfer of the data is authorized hereunder.   7.   The Plan is
discretionary in nature and the Company may modify, cancel or terminate it at
any time without prior notice. While stock options may be granted under any of
the Company’s Plans on one or more occasions or even on a regular schedule, each
grant is a one time event, is not an entitlement to an award of grants of stock
options in the future, and does not create any contractual or other right to
receive an award of stock options, compensation or benefits in lieu of stock
options or any other compensation or benefits in the future.   8.   This
Agreement shall be governed by and construed in accordance with the laws of the
Commonwealth of Pennsylvania, without regard to its choice of law provisions.

 



--------------------------------------------------------------------------------



 



FY11 U.S. AWARDS
This grant of Options is subject to your on-line acceptance of the terms and
conditions of this Agreement through the Fidelity website.

            H.J. HEINZ COMPANY
      By:           William R. Johnson        Chairman of the Board, President
and
Chief Executive Officer     

Accepted: Signed electronically
Date:         Acceptance Date

 